DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Hurles on 03 June 2022.
	The application has been amended as follows:
In the Claims:
	In claim 1, line 7, “the” has been deleted and --a-- has been inserted therefor.
	In claim 9, line 4, the second instance of “the” has been deleted and --a-- has been inserted therefor.
	In claim 10, line 6, “the” has been deleted.
	In claim 11, line 3, “their” has been deleted.
	In claim 11, line 7, “, of the rubber or glue type,” has been amended to read --[[,]] of [[the]] rubber or glue [[type]],--.
	In claim 12, line 10, the third instance of “the” has been deleted and --a-- has been inserted therefor.
	In claim 13, line 7, the first instance of “a” has been deleted and --the-- has been inserted therefor.
	In claim 13, line 12, “the” has been deleted and --a-- has been inserted therefor.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed combined limitations of butt joining the straight thread strips in the common longitudinal direction to form the claimed straight thread ply, and cutting the straight thread ply transversely, wherein the frontal widths of the straight thread ply and straight thread strips are in the respective claimed ranges. It is generally known to transversely cut straight thread ply material comprising reinforcing threads embedded in rubber such that a frontal width of the straight thread ply material is more than 50% of the cutter inlet width. See Leblond (US 3584528; Figure 1; column 1, lines 4-53; column 3, lines 58-76). Love (US 8636863; Figures 1-7; column 5, lines 1-53), Pilpel (US 8201608; column 4, lines 11-47; Figure 2A), and McCarville (US 4931126; Abstract; Figures 4-5; column 2, lines 52-68; column 3, lines 1-24) are generally drawn to longitudinally joining edges of strips to provide a combined web of greater width than the strips. However, the examiner does not find reason or motivation in these references to modify Leblond to provide the above noted allowable subject matter. In particular, none of these general longitudinal joining references are drawn to tire ply material as in Leblond, nor do any of these references suggest any particular advantage or reason to provide the straight thread ply of Leblond in the claimed manner noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745